DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Suggestions
Claim 1 has the following informalities:  In claim 1, next to last line on p.17, “b y” should be “by” (without a space between the letters).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huth US 2015/0246366 in view of Sandling US 4,410,003.
Regarding claim 1, Huth discloses a method of producing a battery electrode [0032], comprising: dispensing a pasty coating material [0034] by a coating installation [0034] onto a surface of a moving substrate 14, wherein the coating installation comprises: a switchable slotted valve 30, a feed device 12 that feeds the pasty coating material to the slotted valve, and a slotted nozzle 16 that adjoins the slotted valve and dispenses the pasty coating material onto the surface to be coated therewith (Fig. 1);
the switchable slotted valve comprising: a. a valve bore 32 incorporated into a valve basic body 30, oriented in a valve direction of extent and having an inner circumferential surface, b. a feed duct 18 arranged in a region of the inner circumferential surface of the valve bore and opens into the valve bore, c. a nozzle duct 20 arranged in the region of the inner circumferential surface of the valve bore and leads out from the valve bore, e. a valve control rod 40 arranged in the valve bore, and is traversed by a valve duct having a slot-shaped duct inlet 42a and a slot-shaped duct outlet 42b wherein h. the valve control rod is rotatable between a passage position and a closed position (see Figs. 3a-3c), wherein, in the passage position, the feed duct and the nozzle duct communicatively connect via the valve duct and the sleeve inlet and the sleeve outlet (Figs. 3a-3c), and wherein, in a closed position, the nozzle duct is isolated from the feed duct by the valve control rod (Figs. 3a-3c).  Huth lacks a valve sleeve comprises a slot-shaped sleeve inlet opening into the cavity and a slot-shaped sleeve outlet leading out from the cavity and the valve sleeve is non-rotatably mounted in the valve bore.  
	Sandling discloses a valve sleeve (80 in Fig. 3 or 80 and 82 and 38 in Fig. 3 or 90 in Fig. 5 or 90 and 42 in Fig. 5) or comprises a slot-shaped sleeve inlet (at 16) opening into the cavity and a slot-shaped sleeve outlet (at 17) leading out from the cavity and the valve sleeve is non-rotatably mounted in the valve bore (Figs. 1-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotatable sleeve having slot shaped inlet and outlet as disclosed by Sandling between the valve body and the valve rod of Huth in order to provide protection for the valve body and rod and/or to make it easier to fix the valve as the wear would occur between the rotating rod and stationary valve body and if the stationary valve body would happen to be damaged at the connection of the body and rod and needed to be replaced, would be substantially easier to just replace a sleeve in the valve body as in Huth in view of Sandling as opposed to the entire valve body of Huth.
	Regarding claim 2, Huth discloses the valve control rod is cylindrical and comprises an outer circumferential surface breached only by the slot-shaped duct inlet and the slot-shaped duct outlet (Figs. 1-3c).
	Regarding claim 3, Huth in view of Sandling discloses the valve control rod comprises an outer circumferential surface breached by the slot-shaped duct inlet and the slot-shaped duct outlet (Huth Figs. 2-3c), bearing surfaces (Huth at 47 and 48a) that, for bearing the valve control rod, lie against the inner circumferential surface of the valve sleeve, are provided on the valve control rod in the region of two partial surfaces of the outer circumferential surface between the slot-shaped duct inlet and the slot-shaped duct outlet, and depression regions are provided on the outer circumferential partial surfaces, in the region of which depression regions the respective outer circumferential partial surface does not lie against the inner circumferential surface of the valve sleeve (Huth Figs. 3a-3c and admitted to in specification that it is known in paragraphs [0029]).
	Regarding claim 4, Huth discloses the valve control rod comprises an outer circumferential surface breached only by the slot-shaped duct inlet and the slot-shaped duct outlet (Huth Figs. 2-3c), the outer circumferential surface of the valve control rod lies in certain regions directly against the inner circumferential surface of the valve sleeve (Huth Figs. 3a-3c and admitted to in specification that it is known in paragraphs [0029]).  Huth lacks the inner circumferential surface of the valve sleeve comprises at least one depressed subregion in which the outer circumferential surface of the valve control rod does not lie against the inner circumferential surface of the valve sleeve.
	Sandling discloses the inner circumferential surface of the valve sleeve comprises at least one depressed subregion in which the outer circumferential surface of the valve control rod does not lie against the inner circumferential surface of the valve sleeve (84, col. 5, lines 3-8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotatable sleeve having slot shaped inlet and outlet with a depression region in the sleeve as disclosed by Sandling between the valve body and the valve rod of Huth in order to provide protection for the valve body and rod including allowing for thermal expansion as taught by Sandling and/or to make it easier to fix the valve as the wear would occur between the rotating rod and stationary valve body and if the stationary valve body would happen to be damaged at the connection of the body and rod and needed to be replaced, would be substantially easier to just replace a sleeve allowing thermal expansion as taught by Sandling in the valve body as in Huth in view of Sandling as opposed to the entire valve body of Huth
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huth US 2015/0246366 in view of Cook et al. US 4,909,211.
Regarding claim 1, Huth discloses a method of producing a battery electrode [0032], comprising: dispensing a pasty coating material [0034] by a coating installation [0034] onto a surface of a moving substrate 14, wherein the coating installation comprises: a switchable slotted valve 30, a feed device 12 that feeds the pasty coating material to the slotted valve, and a slotted nozzle 16 that adjoins the slotted valve and dispenses the pasty coating material onto the surface to be coated therewith (Fig. 1);
the switchable slotted valve comprising: a. a valve bore 32 incorporated into a valve basic body 30, oriented in a valve direction of extent and having an inner circumferential surface, b. a feed duct 18 arranged in a region of the inner circumferential surface of the valve bore and opens into the valve bore, c. a nozzle duct 20 arranged in the region of the inner circumferential surface of the valve bore and leads out from the valve bore, e. a valve control rod 40 arranged in the valve bore, and is traversed by a valve duct having a slot-shaped duct inlet 42a and a slot-shaped duct outlet 42b wherein h. the valve control rod is rotatable between a passage position and a closed position (see Figs. 3a-3c), wherein, in the passage position, the feed duct and the nozzle duct communicatively connect via the valve duct and the sleeve inlet and the sleeve outlet (Figs. 3a-3c), and wherein, in a closed position, the nozzle duct is isolated from the feed duct by the valve control rod (Figs. 3a-3c).  Huth lacks a valve sleeve comprises a slot-shaped sleeve inlet opening into the cavity and a slot-shaped sleeve outlet leading out from the cavity and the valve sleeve is non-rotatably mounted in the valve bore.  
	Cook discloses a valve sleeve comprises a slot-shaped sleeve inlet (Figs. 2 and 4, right side 32) opening into the cavity and a slot-shaped sleeve outlet (Figs. 2 and 4, left side 32) leading out from the cavity and the valve sleeve is non-rotatably mounted in the valve bore (Figs. 2-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotatable sleeve having slot shaped inlet and outlet as disclosed by Cook between the valve body and the valve rod of Huth in order to provide protection for the valve body and rod and/or to make it easier to fix the valve as the wear would occur between the rotating rod and stationary valve body and if the stationary valve body would happen to be damaged at the connection of the body and rod and needed to be replaced, would be substantially easier to just replace a sleeve in the valve body as in Huth in view of Cook as opposed to the entire valve body of Huth.
	Regarding claim 2, Huth discloses the valve control rod is cylindrical and comprises an outer circumferential surface breached only by the slot-shaped duct inlet and the slot-shaped duct outlet (Figs. 1-3c).
	Regarding claim 3, Huth in view of Cook discloses the valve control rod comprises an outer circumferential surface breached by the slot-shaped duct inlet and the slot-shaped duct outlet (Huth Figs. 2-3c), bearing surfaces (Huth at 47 and 48a) that, for bearing the valve control rod, lie against the inner circumferential surface of the valve sleeve, are provided on the valve control rod in the region of two partial surfaces of the outer circumferential surface between the slot-shaped duct inlet and the slot-shaped duct outlet, and depression regions are provided on the outer circumferential partial surfaces, in the region of which depression regions the respective outer circumferential partial surface does not lie against the inner circumferential surface of the valve sleeve (Huth Figs. 3a-3c and admitted to in specification that it is known in paragraphs [0029]).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921